UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended August 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from, 20, to , 20 . Commission file number: 333-167743 Amwest Imaging Incorporated (Exact name of registrant as specified in its charter) Nevada 27-2336038 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 815 John St. Suite 150 Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (812) 250-4210 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12 (g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405) during the preceding 12 months. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes ¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $586,000 as of the last business day of the registrant’s most recently completed second fiscal quarter, based upon the closing sale price on the OTC:BB reported for such date. Shares of common stock held by each officer and director and by each person who owns 10% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of October 18, 2012, the Registrant had 545,060,000 outstanding shares of its common stock, $0.001 par value. Documents incorporated by reference: none AMWEST IMAGING INCORPORATED FORM 10-Q—INDEX Part I – Financial Information Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statement of Changes in Stockholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. . Controls and Procedures 22 Part II – Other Information Item 1. Legal Proceedings 24 Item 1A Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 2 PART I – FINANCIAL INFORMATION Item1.Financial Statements AMWEST IMAGING INCORPORATED BALANCE SHEETS August 31, February 29, (unaudited) (audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net - Prepaid expenses and other current assets Loan costs Total Current Assets Software, net of amortization OTHER ASSETS: Long-term portion of prepaid expenses Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Current portion of notes payable Derivative Liability Total Current Liabilities STOCKHOLDERS' EQUITY Preferred stock; $0.001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 595,000,000 shares authorized; 532,560,000 and338,000,000 shares issued and outstanding, respectively Capital in excess of par value Accumulated deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 3 AMWEST IMAGING INCORPORATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended August 31, August 31, August 31, August 31, REVENUE: Sales $ $
